DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim limitation “the control portion releases the paper held by the holding portion and causes the conveying portion to convey the paper” is indefinite.  Specifically, as recited in independent claim 1, the conveying portion conveys the sheet paper to the processing portion and the holding portion, which is downstream of the processing portion, thereafter holds the sheet.  As best understood, the holding portion (111, 112) releases the paper by conveying the sheet downstream.  The specification as claimed has support for the holding portion (111, 112) to act also as member of the conveying portion but the language of claim 3 is confusing because claim 1 and claim 3 appear to recite two different names for the same part (conveying portion and holding unit both include 111 and 112).  Correction is required.  Refer to 
The term “near” in claim 7 (line 10) is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear how close is “near”.  Correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futahashi et al. JP 2013-184764 A (hereinafter “Futahashi”).
Regarding claim 1, Futahashi discloses a paper conveying device used in a paper processing device to perform predetermined processing on paper, the paper conveying device comprising:

a holding portion (most downstream roller pair 13 in FIG. 1) disposed downstream of the processing portion in the conveying direction and configured to hold the paper processed by the paper processing device; 
a detection portion (21) configured to detect a change of an orientation of the paper held by the holding portion; and 
a control portion configured to release (by conveying the sheet forward, refer to FIG. 9) the paper held by the holding portion in a case where an amount of the detected orientation change reaches a predetermined amount (when a maximum deflection amount of sheet is detected by 21 or a mechanical sensor, shown in FIG. 10, outputs a detection signal when the drive amount of the actuator 212 exceeds a specified amount).
Regarding claim 2, wherein the holding portion holds an upstream end of the processed paper in the conveying direction, and 
wherein the detection portion is disposed downstream of the holding portion in the conveying direction (refer to FIG. 1 or 9 or 10).
Regarding claim 3, wherein, in the case where the amount of the detected orientation change reaches the predetermined amount, the control portion releases the paper held by the holding portion and causes the conveying portion (the holding portion –the most downstream roller pair 13 is also acts as the conveying portion, see 112b rejection to claim 3 for explanation, which is the same interpretation as Applicant) to 
Regarding claim 4, wherein the conveying portion includes an upstream-side conveying roller pair (most upstream roller pair 13 in FIG. 1) disposed upstream of the processing portion in the conveying direction and a downstream-side conveying roller (most downstream roller pair 13 in FIG. 1, which also forms the holding portion in the same manner as Applicant’s invention) pair disposed downstream of the processing portion in the conveying direction, and 
wherein, in a state in which the control portion stops rotation of the downstream-side conveying roller pair, the downstream-side conveying roller pair as the holding portion holds the processed paper between the downstream-side conveying roller pair (refer to FIG. 8).
Regarding claim 5, wherein, in the case where the amount of the detected orientation change reaches the predetermined amount, the control portion releases the paper by restarting the rotation of the downstream-side conveying roller pair (refer to FIG. 9), and wherein, in a case where, based on a detection result of the detection portion, detection is made that the paper has passed through a nip of the downstream-side conveying roller pair, the control portion stops the rotation of the downstream-side conveying roller pair (implicit, since no sheet is held by the most downstream roller pair 13, the examiner takes the position that the roller would thereafter stop).

wherein, at downstream of the downstream-side conveying path, a space (includes exit port of the downstream-side conveying path and area where user’s hand is located) is formed that is configured to permit a change of the paper orientation to be more than the change of the paper orientation permitted by the downstream-side conveying path, and wherein a position where the detection portion is configured to detect the change of the paper orientation is located near (relative term, meaning close to, refer to 112b rejection of claim 7) a downstream end of the downstream-side conveying path.
Regarding claim 8, wherein the detection portion includes a range sensor capable of detecting and measuring a distance between the range sensor and a detection target, and wherein, in a case where the distance measured by the range sensor reaches a first threshold value (implicit, as the maximum deflection amount is detected by the sensor 21, indicating the sheet is in tension, a maximum value of light is reached) portion determines that the amount of the detected orientation change has reached the predetermined amount.
Regarding claim 9, wherein the range sensor includes a light source (21) for illuminating a detection target with detection light and includes a light receiving unit for receiving the detection light reflected from the detection target, wherein a position of an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Futahashi in view of Aoki US 6,726,197.
Regarding claims 19 and 20, Futahashi teaches the claimed invention but fails to explicitly teach the paper conveying device is part of an image reading device (claim 19) and an image forming apparatus comprising an image reading apparatus (claim 20).
Aoki teaches a similar device that holds a sheet at a discharge unit (holding unit) to allow a user to pull a sheet thereby preventing drop of the sheet.  The sheet .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Futahashi.
Futahashi teaches the claimed invention (refer to rejection of claim 1 as a guide) but does not explicitly teach a non-transitory computer readable storage medium as claimed, however, the examiner takes official notice in that is common knowledge in the paper feeding art to use a non-transitory computer readable medium that is programmed as an alternative option to cause a controller (processor) to perform any number of the functions described in the claim.
Allowable Subject Matter
Claims 6 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653